AYRES, Judge.
This action presents issues identical to those presented in Oliver v. Shreveport Municipal Fire and Police Civil Service Board, La.App., 88 So.2d 405, with which it was consolidated for the purpose of trial and this day decided. For the reasons therein assigned, the exception of no cause or right of action is overruled. The rule nisi is ordered reinstated upon the docket of the district court for assignment for hearing and trial thereon, and, accordingly, this cause is remanded to the First Judicial District Court in and for Caddo Parish, Louisiana, for further proceedings in accordance with law and consistent with the views herein expressed.
Reversed and remanded.